108 F.3d 1377
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Donald E. FLYNN, Defendant-Appellant.
No. 96-1566.
United States Court of Appeals, Sixth Circuit.
March 18, 1997.

E.D.Mich., No. 95-80112;  Bernard A. Friedman, Judge.


1
E.D.Mich.


2
AFFIRMED.


3
Before:  BATCHELDER and COLE, Circuit Judges;  SPIEGEL, District Judge.*

ORDER

4
Donald E. Flynn, proceeding pro se, appeals his judgment of conviction and sentence.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
In April 1996, a jury convicted Flynn of income tax evasion in violation of 26 U.S.C. § 7201 and conspiracy to defraud the United States Internal Revenue Service (IRS) in violation of 18 U.S.C. § 371.  The district court sentenced him to a total of 37 months of imprisonment.


6
Flynn has filed a timely appeal.  In a confusing brief, Flynn appears to argue that:  1) the federal courts lack authority over him;  and 2) the government presented insufficient evidence to support his convictions.


7
Upon review, the government presented evidence sufficient to establish that the district court had jurisdiction over Flynn's criminal case.  See United States v. Mundt, 29 F.3d 233, 236-37 (6th Cir.1994).  In addition, the government presented evidence sufficient to support Flynn's convictions.  See Jackson v. Virginia, 443 U.S. 307, 324 (1979).  The government presented sufficient evidence establishing that Flynn willfully evaded a substantial income tax due to the IRS.  See United States v. Daniel, 956 F.2d 540, 542-43 (6th Cir.1992).  In addition, the government presented sufficient evidence establishing that Flynn had conspired to defraud the IRS.  See United States v. Collins, 78 F.3d 1021, 1037 n. 13 (6th Cir.), cert. denied, 117 S.Ct. 189 (1996).


8
Accordingly, we hereby affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable S. Arthur Spiegel, United States District Judge for the Southern District of Ohio, sitting by designation